                                         1   J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                         2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Pkwy, Suite 600
                                         3   Las Vegas, NV 89169-5996
                                             Tel: (702) 949-8200
                                         4   Email: cjorgensen@lewisroca.com
                                         5   Radha Sathe Manthe [PHV]
                                             Georgia Bar No. 595908
                                         6   Aaron Parks [PHV]
                                             Georgia Bar No. 224347
                                         7   KING & SPALDING LLP
                                             1180 Peachtree St. NE, Suite 1600
                                         8   Atlanta, Georgia 30309
                                         9   Attorneys for Defendants
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11                                  UNITED STATES DISTRICT COURT
                                        12                                       DISTRICT OF NEVADA
Las Vegas, NV 89169




                                        13   MICHELLE SOROM,                                  Case No.: 2:19-cv-00866-RFB-EJY
                                        14                     Plaintiff,
                                                                                              STIPULATION AND ORDER FOR
                                        15            vs.                                     DISMISSAL WITH PREJUDICE
                                        16   COLOPLAST CORP., a Delaware
                                             Corporation; COLOPLAST
                                        17   MANUFACTURING US, LLC, a Delaware
                                             Corporation,
                                        18
                                                             Defendants.
                                        19

                                        20

                                        21            Plaintiff, Michelle Sorom (“Plaintiff”), and Defendants, Coloplast Corp., and Coloplast

                                        22   Manufacturing US, LLC (“Coloplast”) have resolved all claims, disputes, and differences

                                        23   between the Parties. Therefore, Plaintiff and Coloplast, by and through their respective attorneys

                                        24   of record, and subject to the court’s approval, respectfully request dismissal of the above-

                                        25   captioned matter with prejudice under FRCP 41(a) of the entire action.

                                        26

                                        27

                                        28



                                             114980490.1
                                         1                 Plaintiff and Coloplast shall bearing their own attorneys’ fees and costs incurred in this
                                         2     action.
                                         3     Dated this 13th day of July, 2021                    Dated this 13th day of July, 2021
                                         4

                                         5         /s/ Peter C. Wetherall                              /s/ J Christopher Jorgensen
                                         6        Peter C. Wetherall                                 J Christopher Jorgensen
                                                  WETHERALL GROUP, LTD.                              Nevada Bar No. 5382
                                         7        9345 W. Sunset Road, Suite 100                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                  Las Vegas, Nevada 89148                            3993 Howard Hughes Pkwy, Suite 600
                                         8                                                           Las Vegas, NV 89169-599
                                                  Adam D. Peavy, Esq.
                                         9        ADAM D. PEAVY, PC                                  Radha Sathe Manthe [PHV]
                                                  217 Fleetway Drive                                 Georgia Bar No. 595908
3993 Howard Hughes Parkway, Suite 600




                                        10        Houston, Texas 77024                               Aaron Parks [PHV]
                                                                                                     Georgia Bar No. 224347
                                        11        Attorneys for Plaintiff                            KING & SPALDING LLP
                                                                                                     1180 Peachtree St. NE, Suite 1600
                                        12                                                           Atlanta, Georgia 30309

                                                                                                     Attorneys for Defendants
Las Vegas, NV 89169




                                        13

                                        14

                                        15                                  ORDER OF DISMISSAL WITH PREJUDICE

                                        16                 Pursuant to the stipulation of the Parties, under FRCP 41(a), respectfully request dismissal
                                        17     of the above-captioned matter with prejudice of the entire action. Plaintiff and Coloplast will
                                        18     bear their own attorneys’ fees and costs incurred in this action.
                                        19
                                                                                                 IT IS SO ORDERED:
                                        20
                                                                                                 ________________________________
                                        21                                                       UNITED STATES DISTRICT JUDGE
                                        22                                                                July 14, 2021
                                                                                                 DATED: _________________________
                                        23

                                        24

                                        25

                                        26

                                        27

                                        28


                                                                                                   -2-
                                             114980490.1
